Citation Nr: 0832005	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-30 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to VA educational benefits under Chapter 30, 
Title 38, United States Code.  



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The appellant had active duty for training from November 10, 
1993 to April 8, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  
September 2006 decision by the Department of Veterans Affairs 
(VA) Education Center in St. Louis, Missouri that denied 
educational benefits under 38 U.S.C.A. Chapter 30 (Montgomery 
GI Bill).  

In July 2008 the appellant testified before the undersigned 
Acting Veterans Law Judge in a hearing in Washington, DC.  At 
the time of the hearing, the appellant submitted additional 
evidence in the form of his personal computation of Army 
Reserve service, along with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The appellant was honorably discharged after serving less 
than five months on active duty.  

3.  The appellant was not discharged for a service-connected 
disability, for a medical condition that pre-existed service, 
for hardship, for the convenience of the government after 
completion of a qualifying portion of the service obligation, 
involuntarily or for the convenience of the government as the 
result of a reduction in force, or for a condition not due to 
willful misconduct that interfered with duty.  




CONCLUSION OF LAW

The claim for VA educational benefits under Chapter 30, Title 
38, United States Code must be denied.  38 U.S.C.A. §§ 
3011(a), 3012(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.7042(a), 20.7042(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist under 
VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code but do not apply in situations that are governed 
by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 
(2004).  This case relates to educational benefits that are 
governed by Chapter 30 of Title 38; per Barger, VCAA does not 
apply to Chapter 30 benefits.  

Further, this case turns on the interpretation of the 
regulations governing payment of VA educational benefits.  In 
cases where the law, and not the evidence, is dispositive, 
VCAA is not for application.  Mason v. Principi, 16 Vet. App. 
129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  

Nonetheless, the Board points out that the appellant was 
provided during the course of the appeal with a Statement of 
the Case (SOC) showing the evidence considered and the 
reasons why the claim remained denied.  

The appellant was afforded a hearing before the Board in 
which he presented oral argument in support of his claim.  
There are no medical issues on appeal, so medical examination 
is not required.   

The Board finds that under the circumstances the RO has 
satisfied its duties to notify and assist the appellant, and 
that adjudication of the appeal at this point presents no 
risk of prejudice to him.  See e.g. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the 
Board may proceed with adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

The appellant has applied for educational benefits under 
Chapter 30, Title 38 of the United States Code (All-Volunteer 
Force Educational Assistance Program).

The appellant's Department of Defense (DD) Form 214 shows 
that he had active service from November 10, 1993 to April 8, 
1994.  His total active service for the period was 4 months 
and 29 days; he had no previous active service.  

As a threshold matter, basic eligibility for educational 
benefits under Chapter 30 based solely on active duty 
requires a claimant whose active duty obligation was 3 years 
or more to have actually served on active duty for at least 3 
years; persons with an obligation less than 3 years must have 
served at least 2 years active duty.  38 C.F.R. 
21.7042(a)(2).  Basic eligibility based on active duty 
service and service in the Selected Reserve also requires at 
least two continuous active duty in the Armed Forces 
characterized as honorable. 38 C.F.R. 21.7042(b)(3).  

As noted, the appellant had less than 5 months of active duty 
and thus does not satisfy this requirement.  

The appellant's own computation of Army Reserve service cites 
basic training (2 months) and combat arms training (2 months) 
as documented on his DD Form 214.  He also cites 3 months 
total annual training (in 2-week increments over a 6-year 
period) and 6 months total monthly drill (approximating 30 
days per year over a 6-year period).  The appellant's 
personal computation of Army Reserve time totals 13 months (1 
year plus 1 month).

Addressing the appellant's computation above, only the 
service department records can establish if and when a person 
was serving on qualifying active service.  Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  The service department's findings are 
binding and conclusive upon VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  If claimant disputes, he should take up the 
matter with the service department, not with VA.  Samiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

Therefore, the Board must credit the appellant with 4 months 
and 29 days as per the service department records currently 
held by VA.  Even if arguendo the veteran's computation was 
correct, however, he would still not meet the two-year 
threshold required under the statute for eligibility for 
benefits under 38 U.S.C.A. Chapter 30. 

An applicant who does not satisfy the requirements of 
38 C.F.R. §§ 21.7042(a)(2) or 21.7042(b)(3) as cited 
hereinabove may nonetheless be eligible for basic educational 
assistance if he or she was discharged or released from 
active duty: (i) for a service-connected disability; or, (ii) 
for a medical condition that pre-existed service on active 
duty and that VA determined was not service-connected; or, 
(iii) under 10 U.S.C.A. § 1173 (hardship discharge); or, (iv) 
for the convenience of the government after completing at 
least 20 consecutive months of an obligation less than three 
years or at least 30 consecutive months of an obligation of 
three years or more; or, (v) involuntarily for the 
convenience of the government as the result of a reduction in 
force (RIF); or, (vi) for a physical or mental condition that 
was not characterized as a disability and did not result from 
the individual's own willful misconduct but did interfere 
with the individual's performance of duty.  38 C.F.R. 
§§ 21.7042(a)(5), 21.7042(b)(6).  

The DD Form 214 clearly states that the appellant was 
discharged upon completion of active duty for training, and 
there is no indication of any disability or hardship.  
Accordingly, the exceptions listed in 38 C.F.R. 
§§ 21.7042(a)(5) (1) through (iii)  and 21.7042(b)(6) (1) 
through (iii) do not apply.  

The appellant served less than two years on active service, 
so the exceptions listed in 38 C.F.R. §§ 21.7042(a)(5)(iv) 
and  21.7042(b)(6)(iv) do not apply.  

There is no indication on the appellant's DD Form 214 that 
his discharge was involuntary or for the convenience of the 
government due to a RIF, so the exceptions listed in 
38 C.F.R. §§ 21.7042(a)(5)(v) and 21.7042(b)(6)(v) do not 
apply.  

The appellant asserts in his correspondence to VA and in his 
testimony before the Board that he was misled by the military 
advisor at his college that he was entitled to benefits under 
the GI Bill.  

This contention fails as a matter of law, as inaccurate 
advice by a government employee does not create a legal right 
to benefits that are otherwise precluded.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); see also Office of 
Personnel Management v. Richmond, 496 U.S. 414 (1990) 
(erroneous advice given by a government employee cannot estop 
the government from denying benefits).  

In essence, the appellant appears to be raising an argument 
couched in equity that he incurred educational expenses in 
expectation of receiving VA educational benefits, and should 
be paid those benefits on a reliance-and-detriment theory.

However, the Board is without authority to grant benefits 
simply because it might perceive such a grant to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Based on the evidence and this analysis, the Board finds that 
the legal criteria for payment of VA educational benefits 
under Chapter 30 are not met.  The claim must accordingly be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the benefit-of-the doubt rule is 
not for application in this matter.  Sabonis, 6 Vet. App. at 
430.  


ORDER

Educational benefits under Chapter 30, Title 38, United 
States Code are denied.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


